Citation Nr: 1147294	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  07-34 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Service connection for asthma to include as due to mustard gas exposure. 

2.  Service connection for squamous cell carcinoma of the skin to include as due to mustard gas exposure. 

3.  Service connection for laryngitis to include as due to mustard gas exposure. 

4.  Service connection for bronchitis to include as due to mustard gas exposure. 

5.  Service connection for emphysema or chronic obstructive pulmonary disease to include as due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had active service from June 1945 to October 1947. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  All claims involving alleged mustard agent or Lewisite exposure are centrally processed at that RO.

In December 2009, the Board REMANDED the claims to the RO via the Appeals Management Center (AMC), for additional development.  That development has been completed, and the claim has been returned to the Board for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011), 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Exposure to mustard gas, Lewisite, or other chemicals has not been shown. 

2.  Asthma was not present in service and there is no current asthma that is etiologically related to service. 

3.  Squamous cell carcinoma of the skin was not present in service and there is no current squamous cell carcinoma of the skin that is etiologically related to service.

4.  Laryngitis was not present in service and there is no current laryngitis that is etiologically related to service.

5.  Bronchitis was not present in service or until years thereafter and is not etiologically related to service.

6.  Emphysema or chronic obstructive pulmonary disease were not present in service or until years thereafter and are not etiologically related to service.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by active military service, nor is it due to exposure to mustard gas, Lewisite, or chemical exposure.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.316 (2011). 

2.  Squamous cell carcinoma of the skin was not incurred in or aggravated by active military service, nor is it due to exposure to mustard gas, Lewisite, or chemical exposure, nor may its incurrence be otherwise presumed.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2011).

3.  Laryngitis was not incurred in or aggravated by active military service, nor is it due to exposure to mustard gas, Lewisite, or chemical exposure.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.316 (2011).

4.  Bronchitis was not incurred in or aggravated by active military service, nor is it due to exposure to mustard gas, Lewisite, or chemical exposure.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.316 (2011).

5.  Emphysema or chronic obstructive pulmonary disease was not incurred in or aggravated by active military service, nor are they due to exposure to mustard gas, Lewisite, or chemical exposure.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.316 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that he incurred several disorders as a result of mustard gas exposure during service.  See 38 C.F.R. § 3.316 (2011).  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA- administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Upon receipt of the Veteran's claim, the RO determined that the Veteran was not listed in the Department of Defense (DoD) chemical exposure database as a participant.  A letter including a questionnaire for exposure to mustard gas or Lewisite was sent to the Veteran in February 2006, prior to the initial unfavorable decision by the AOJ in July 2006.  However, the Veteran was not provided full and adequate VCAA notice until January 2010.  Nonetheless, following provision of the required notice and completion of all indicated development of the record, the originating agency readjudicated the claims.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Following the December 2009 remand, regarding the Veteran's contention that he was exposed to mustard gas and other chemicals and pursuant to M21-1MR, Part IV, Subpart ii, Chapter 1, Section F, 22, c (change date September 29, 2006), the RO contacted the Compensation and Pension (C&P) Service.  The RO specifically contacted C&P Service's Mustard Gas Manager with the requested available information (name, service number, SSN, unit, details of exposure) after receipt of information from the Veteran.  In January 2011, a response was received reaffirming that the Veteran was not in the DoD database and concluding that DoD was unable to ascertain any exposure based on the information provided. 

The RO's actions constitute a "reasonably exhaustive search" of all available options with regard to obtaining the Veteran's service personnel records and verifying his exposure to mustard gas and other chemicals.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  As detailed above, the RO followed the M21-1MR procedures when attempting to verify his chemical exposure.  The Veteran has not identified or submitted any additional service personnel records or identified an alternate source for VA to search.  The Board concludes that based on the forgoing, the RO has satisfied the duty to assist the Veteran with regard to obtaining his service personnel records and verifying his chemical exposure through its actions.  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are of record, as are treatment records from those VA and non-VA medical providers identified by the Veteran as having relevant records.  The file does not include a VA examination specifically addressing the claimed disorders.  The Board has determined that VA has no duty to provide an examination or obtain a medical opinion in response to these claims.  In this regard the Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  McLendon, 20 Vet. App. at 83.  In this case, elements (2) and (3) are lacking as to the claims on appeal, as the Veteran has shown neither evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period, nor an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  Additionally, as there is no current diagnosis with regard to asthma or squamous cell carcinoma of the skin, element (1) is also lacking as to these claims.  

There is no duty on the part of VA to provide any additional assistance such as requesting a medical examination or opinion, because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorder in question, and further substantiating evidence suggestive of a linkage between his active service or a service-connected disorder and the currently claimed disorders.  The Veteran has not done so, and no evidence thus supportive has otherwise been obtained.  There was no incident related to these claimed disabilities in service.  Furthermore, here, as in Wells, the record as a whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain competent evidence to suggest that the Veteran has a current disorder which is in any way related to his period of service, to include presumptively, or to any service-connected disorder.  Given these matters of record, there is no competent evidence that the aforementioned claimed conditions may be associated with the claimant's active military service or a service-connected disorder.  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  Under such circumstances, there is no duty to provide an examination or to obtain a medical opinion.  Id.  

In sum, any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a malignant tumor to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316.  Those provisions are as follows: 

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition: 

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin. 

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease. 

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia. 

(b) Service connection will not be established under this section if the claimed condition is due to the veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316. 

For claims involving exposure to mustard gas, the veteran must prove evidence of in-service exposure, and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. § 3.316 (2002); See also Pearlman v. West, 11 Vet. App. 443, 446 (1998). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

III.  Analysis

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for asthma, squamous cell carcinoma of the skin, laryngitis, bronchitis, emphysema or COPD.  The Veteran's service treatment records are absent for complaints, treatment, findings, or diagnoses of these disabilities.  A June 1945 entrance examination conducted at Great Lakes Naval Training Center including chest x-ray noted no significant abnormalities.  He was hospitalized at Great Lakes for approximately two weeks in August 1945 for sore throat and coryza later characterized as acute pharyngitis and acute tonsillitis.  He was also hospitalized at Houston Naval Station in May and June 1947 for the excision of a pilonidal cyst.  His October 1947 separation examination conducted at the Naval Station in Orange, Texas, found his lungs and chest to be clinically normal and the chest x-ray reflected normal chest.  Skin was also normal.  Thus, the Board finds that neither breathing problems associated with asthma, bronchitis, emphysema or COPD nor skin abnormalities associated with squamous cell carcinoma of the skin, nor laryngitis were shown during the Veteran's service. 

The Veteran's service personnel records do not record that he was exposed to mustard gas or Lewisite or other similar chemicals.  His records reflect that he was associated with duty stations in Great Lakes, Gulfport, New Orleans, Nashville, Houston, Orange and Hitchcock, Texas, during his naval career.  

The post service treatment record reflects no current diagnosis of skin cancer or asthma.  The Veteran has urged that he had skin cancer but there is no current finding of skin cancer in treatment records dating from 1997 to the present.  The Veteran has estimated that he was treated by a private doctor for skin cancer from 1965 to 1985.  He noted that the doctor, who ran his own clinic, was deceased.  

Private treatment records dating from 1997 through 2005 from Rapid City Medical Center show that the Veteran showed up for treatment of right lobe pneumonic process in June 1997.  He reported a 50 year pack per day history of smoking, but noted that he had recently cut down.  He reported that he had been a healthy individual prior to having breathing problems the past few weeks, offering that his last hospitalization was in the service in the 1940's.  He was working as an over-the-road trucker and sought treatment for symptoms a couple of weeks earlier out of town.  The impression was pneumonic process right upper lobe, etiology unclear, could be viral or bacterial.  The condition was resolving slowly despite antibiotics because of longstanding smoking.  He was noted to be a chronic cigarette smoker.  In December 1998 he was noted to have signs of bronchitis and he was told to quit smoking.  He was noted to have a 60 pack year history of smoking.  The doctor explained the detrimental effects of smoking and told him the underlying cause of his COPD was smoking.  In October 2002, the examiner noted left lobe pneumonia and observed the Veteran continued to smoke with his COPD.  

Following examination in August 2005, E.J.R., M.D., who had last treated the Veteran at the Rapid City Medical Center in October 2002, noted that the Veteran continued to smoke.  He noted it was quite amazing that the Veteran continued with his activities despite his age, smoking and his ongoing recurrent bronchitis.  The impression was COPD.  Dr. R. noted that there was a comment that the Veteran might have been exposed to mustard gas in training during service in World War II.  Dr. R. stated that, in any event, he thought the majority of the Veteran's problem was going to be from his smoking rather than from whatever he may have gotten in the service unless some other illnesses can be related to the mustard gas exposure.  

VA treatment records dated from October 2009 through September 2011 show findings of COPD and note the Veteran's continued smoking of a half a pack or more of cigarettes daily, with no intention to quit.  More recent records show that the Veteran is being treated for dementia and suspected Alzheimer's disease.  A June 2011 chest X-ray disclosed emphysematous lungs, leading to an impression of emphysema and pulmonary fibrosis.  

VA received notification in February 2066 that the Veteran is not listed in the DoD mustard gas database of participants.  

In June 2010, the Veteran submitted a written statement indicating that he was exposed to mustard gas during his training at Great Lakes.  He estimated that the exposure was in August 1945.  He stated that he was hospitalized for two to three weeks at Great Lakes.  He believed the chemical was sulfur mustard, nitrogen mustard and Lewisite.  He reported his assigned company and his service number.  

In December 2010, the C&P Mustard Gas Manager considered the Veteran's contentions as to his exposure at Great Lakes.  The report from C&P notes that there is no indication of what the Veteran's ailments are and that he is not in the database.  The periods of hospitalization were noted but the reason for them was noted as not known.  DoD concluded it was unable to ascertain any exposure based on the information provided.  

The Veteran's grandson notes that the Veteran told him he was exposed to mustard gas in service.  He was tested for two days without masks.  The Veteran remembered going to sick bay for a month, getting a cyst on the tailbone and getting 90 penicillin shots.  He noted that the Veteran has never really recovered from the 1997 pneumonia.  He referenced articles from military and veteran magazines about mustard gas-exposed veterans.  An article from the internet about chemical weapons testing on human subjects including a citation that mustard gas was used at Great Lakes was submitted.  Also submitted was an article on the feasibility of developing a cohort of veterans exposed to mustard gas during World War II testing programs.  

The Board notes that there is no current diagnosis of asthma, skin cancer or laryngitis.  As such, there is no current disability for which service connection may be granted.  Therefore, service connection is not warranted for these alleged disabilities.

Moreover, the first diagnosis of COPD or bronchitis was not until 1997, 50 years after the Veteran's separation from service.  The first observation of emphysema is in 2011.  Thus, the objective evidence of record reveals that the Veteran's COPD, bronchitis or emphysema did not develop until many years after his separation from service. 

The Board observes that the Veteran's main contention is not that he developed respiratory problems, to include COPD, bronchitis or emphysema during service but rather that he was exposed to mustard gas and other chemicals which caused his COPD, bronchitis or emphysema in addition to skin cancer, asthma and laryngitis.  Verified or corroborated exposure to mustard gas or Lewisite would entitle the Veteran to service connection for COPD, bronchitis or emphysema under the provisions of 38 C.F.R. § 3.316.  As reflected above, the RO has been unable to verify that the Veteran was exposed to mustard gas or Lewisite.  Nevertheless, the Board must analyze the additional evidence for and against the claim that he was exposed to mustard gas and other chemicals.  

The Board notes, parenthetically, Dr. R.'s observation that the Veteran's respiratory problems are most likely not due to any mustard gas exposure in service.  The Board finds this unsolicited medical opinion to be persuasive evidence against the claim.  Dr. R. clearly attributes the Veteran's respiratory problems to his years of chronic smoking.

Furthermore, the Board does not find the Veteran's statements that he was exposed to mustard gas and other chemicals to be sufficiently persuasive.  As a preliminary matter, the Board notes that although the Veteran is competent to report that he was exposed to gases during service, he is not competent to identify the type of gas used as that would require knowledge pertaining to the chemical properties of the gases which is beyond his competency as a lay person.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Veteran is not competent to report that he was exposed to mustard gas or Lewisite; only that he was exposed to gases. 

Importantly, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including the Veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board finds that the Veteran's assertions inasmuch as he states that he was exposed to mustard gas, Lewisite, or other chemicals are not credible because they are not supported by the other evidence of record.  The Board notes there is no indication in the record that the Veteran was exposed to gas during training.  Moreover, the service treatment records make no mention of such exposure.  Although the Veteran urges that the treatment in August 1945 was due to gas exposure, this is not indicated in the record.  The record indicates he was treated simply for acute pharyngitis and tonsillitis that resolved.  The Board finds the assertions of the Veteran that he was in fact exposed at Great Lakes to be not credible when considered against the official record which does not document exposure.  Moreover, it is uncontroverted that he was treated for a pilonidal cyst in Houston in May 1947, and there is no indication that this was related to mustard gas exposure.  

The Board has considered the statements of the Veteran's grandson and notes that he has reported what his grandfather told him.  Regrettably, there is no documentation of such exposure in the record.  Thus, his statements are not persuasive on the critical issue of exposure.

The Board observes the information printed from the internet and the articles from magazines that discuss mustard gas exposure in veterans.  However, these do not prove that the Veteran was involved in any of the testing.  Again, DoD was unable to verify that the Veteran was exposed to mustard gas or Lewisite.  The Board finds that the lack of objective evidence indicating that the Veteran exposed outweighs his contentions that he was. 

In conclusion, there is no evidence documenting that the Veteran was exposed to mustard, Lewisite, or other gases during service.  Further, the Board has found the Veteran's contentions that he was exposed to any chemicals and gases, to include mustard gas and Lewisite, while in service are not credible.  Thus, as exposure to mustard gas and Lewisite has not been shown, he is not entitled to presumptive service connection under 38 C.F.R. § 3.316.  Moreover, there is no showing of COPD, bronchitis or emphysema during service or until many years after, and there is no showing of current asthma, laryngitis or skin cancer.  As reflected above, the Veteran's private physician has opined negatively as to whether the Veteran's current respiratory disorders are due to mustard gas and has in fact opined that they are due to another cause.  Thus, the competent evidence of record does not show a nexus to the Veteran's naval service and his claimed disabilities.  As such, service connection must be denied.  38 C.F.R. § 3.303. 


ORDER

Entitlement to service connection for asthma, to include as due to mustard gas and other chemical exposure, is denied.  

Entitlement to service connection for squamous cell carcinoma of the skin, to include as due to mustard gas and other chemical exposure, is denied.  

Entitlement to service connection for laryngitis, to include as due to mustard gas and other chemical exposure, is denied.  

Entitlement to service connection for bronchitis, to include as due to mustard gas and other chemical exposure, is denied.  

Entitlement to service connection for emphysema or chronic obstructive pulmonary disease, to include as due to mustard gas and other chemical exposure, is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


